Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (02/02/2021) has been entered.

  Notice of Pre-AIA  or AIA  Status

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

      Acknowledgements

3.        Upon entry, claims (13 -28) remain pending, of which (13 -14, 16, 18 -20, 22 -28) were amended. Claims (1 -12) were previously cancelled. 

3.1.	The newly filed Information Disclosure Statement (IDS) submitted on (02/02/2021) is in compliance with the provisions of 37 CFR 1.97, being reviewed and considered. 
 
      Notice of Allowance

5.	In view of the new RCE request, the previous OA on the merits is withdrawn and a new OA appears below.  

5.1.	The Examiner undersigned considers that the case has been placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (13 -28) as following: 

                                                         Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The three (3) parallel running Independent claims (13, 23, 26) and the associated dependencies, recite a novel stand-alone video surveillance system, comprising video monitoring, recording, and playback of the surrender events and environmental data (i.e. images, sound data, temperature data, chemical presence data, motion data, etc), also employing a particular mesh-network architecture for video-data communication; [Specs].
More specifically, this particular invention is directed toward controlling communication between ICD(s) and DIR. [Specs]. The system further provides wireless user setup, control and management of the input capture devices (ICDs), cross communication links storage, and control, inside the mesh network; [Specs; claims].

6.2.	The presented set of features as recite in the three (3) parallel running independent claims, combined with the rest of the limitations of the correspondent dependent claims, has/have no analogous in the art, at the time the invention was made/filed, and is/are therefore is considered a novelty.

6.3.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

       Prior Art Citations

7.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1.	Patent documentation:

US 2003/0081121 		Kirmuss, et al. 	G08B13/19647;
US 20060145842		Stilp; et al.		G08B13/248; 
US 10.573,314		Renkis; et al. 	G08B13/19615;
US 6,9701,83 		Monroe; et al. 	G08B13/19621;

7.2.	Non Patent documentation:

_ Real-time multi-target tracking by a cooperative distributed vision system; Takashi; 2002.
_ The Role of prediction algorithm in MavHome smart home architecture; Sajal; 2002.
_ Location Aware Resource Management in Smart homes; Roy; 2003.

           Conclusions

8.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.